Citation Nr: 0212527	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  01-08 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disability manifested by chronic diarrhea.


(The issue of entitlement to service connection for major 
depression (claimed as anxiety) will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from September 1975 
to October 1979.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In that determination, the RO denied the veteran's 
claim for service connection for major depression (claimed as 
anxiety).  The RO also denied the veteran's application to 
reopen a claim of entitlement to service connection for a 
disability manifested by chronic diarrhea.  

In November 2001, the veteran had a videoconference hearing 
before the undersigned Board member.  38 U.S.C.A. § 7107 (c), 
(e) (West Supp. 2002).  

Subsequent to the hearing, the veteran submitted to the Board 
VA medical records dated from May 2000 to November 2001 in 
support of his claim.  The veteran waived RO consideration of 
this evidence.  But see, 67 Fed. Reg. 3099, 3105 (Jan. 23, 
2002) (effective February 22, 2002, 38 C.F.R. § 20.1304 was 
revised by removing the requirement for a written waiver of 
RO consideration prior to review evidence submitted directly 
to the Board).  

With respect to the claim for service connection for major 
depression (claimed as anxiety), additional development is 
required pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,009, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.))  After giving the notice 
and reviewing any response to the notice, the Board will 
prepare a separate decision addressing the issue.


FINDINGS OF FACT

1.  VA denied reopening of the veteran's claim of entitlement 
to service connection for a disability manifested by diarrhea 
in January 200 and notified the veteran of the denial and of 
his appellate rights by letter dated January 28, 2000.  

2.  The veteran did not disagree with that rating decision.  

3.  Since January 28, 2000, evidence submitted has been 
either duplicative or cumulative of evidence previously 
submitted, or is not relevant to whether the veteran has a 
disability manifested by diarrhea related to disease or 
injury in service.


CONCLUSIONS OF LAW

1.  The January 2000 rating decision denying reopening of a 
claim of entitlement to service connection for a disability 
manifested by diarrhea is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302(a) 
(2001).  

2.  New and material evidence has not been received, and the 
claim for this benefit is not reopened.  38 U.S.C.A. § 5108 
(West Supp. 2002); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002), prescribed VA's 
duties to notify claimants for VA benefits of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  See 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2001), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 C.F.R. 
§ 3.150(a) (2001).  The veteran filed a formal application 
for VA compensation in July 2000.  No other form is necessary 
in this case.

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and, as to inform him 
which information and evidence, if any, he must provide VA 
and which information and evidence, if any, VA will attempt 
to obtain on his behalf.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA requested information 
from the veteran necessary to reopen and substantiate a claim 
of entitlement to service connection for a disability 
manifested by diarrhea in a letter dated in July 2000.  He 
was asked to provide releases for private treatment records 
so that VA could request his medical records.  He was told he 
could submit the evidence himself if he preferred.  He was 
asked to tell the RO of the dates and places of VA treatment 
and that the RO would get reports of such treatment.  He was 
asked to send evidence from doctors who had treated him since 
service discharge.  In September 2000, the RO again wrote to 
the veteran and reminded him that it needed his consent so VA 
could request his private treatment records and information 
so it could obtain his VA treatment records, and medical 
records showing treatment since service discharge.  Thus, he 
was informed both what kind of evidence was needed and who 
was responsible for getting it.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).

The duty to assist in obtaining evidence necessary to 
substantiate a claim does not apply to applications filed 
before August 29, 2001, to reopen a previously disallowed 
claim.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  In this case, 
the veteran himself submitted, in September 2000, his private 
treatment records and VA outpatient treatment records.  Under 
prior law, VA had no duty to assist the veteran to develop 
evidence in support of his claim until the previously 
disallowed claim for disability manifested by diarrhea was 
reopened.  See Elkins v. West, 12 Vet. App. 209, 218 (1999).  
The requirement to notify the veteran of VA failure to obtain 
evidence is moot.  See 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(e)).

The Board sees no areas in which further action under the 
VCAA or its implementing regulations may be fruitful.  The 
requirements of the VCAA have been substantially met by the 
RO, and there would be no possible benefit to remanding this 
case to the RO for its consideration of the requirements of 
the VCAA in the first instance.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.

New and Material

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 C.F.R. 
§ 3.303 (2001).  

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

This matter involves an attempt to reopen a previously denied 
claim; therefore, the laws and regulations pertaining to 
finality and reopening of claims are pertinent to the appeal.  
If a notice of disagreement is not filed within one year of 
the date of mailing of the notification of the RO's denial of 
the appellant's claim, the denial is final and is not subject 
to revision upon the same factual basis.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (2001).  

Entitlement to service connection for a disability manifested 
by diarrhea was denied in an October 1981 rating action of 
which the veteran was notified in November 1981.  He did not 
disagree with that decision.  In April 1999, he filed a claim 
to reopen.  The RO considered evidence submitted by the 
veteran and denied the claim in January 2000.  He was 
notified of the decision and of his appellate rights by 
letter dated January 28, 2000.  He did not disagree with that 
decision within a year.  Therefore, the decision is final.  
See 38 U.S.C.A. § 7105(c).  

The veteran's claim may only be reopened if he submits new 
and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Barnett v. Brown, 83 F.3d at 1383.  VA must 
review all of the evidence submitted since the last final 
disallowance in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

Under the regulations adopted pursuant to the VCAA, the 
definition of new and material evidence has been changed for 
claims to reopen filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620 (Aug 29, 2001).  The veteran's claim was 
filed in July 2000.  Therefore, the claim is governed by the 
previous version of 38 C.F.R. § 3.156(a). 

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The evidence that the RO considered at the time of the 
January 2000 final rating action consisted of the veteran's 
service medical records and duplicate service medical records 
submitted in support of the claim to reopen; a VA examination 
in July 1981; private medical records, including laboratory 
studies, of Samuel J. Harden, M.D., dated from February 1998 
to December 1999; and a response from Warren Dukes, M.D., 
indicating no record of treatment of the veteran.  

In January 1977, the veteran complained of loose stools and 
frequent defecation of three days' duration.  The assessment 
was diarrhea.  An undated service medical record shows that 
the veteran reported being hit in the abdomen with recoil 
from a 155 gun and complained of pain in the abdomen, 
assessed as contusion.  In August 1977, he complained of 
stomach pains.  An assessment of irritable colon syndrome was 
given.  In September 1977, he complained of intermittent 
diarrhea and an assessment of diarrhea was given.  In October 
1977, he complained of having diarrhea sporadically for the 
last three or four months.  An assessment of probably 
functional bowel syndrome was given.  He again complained of 
recurring episodes of intermittent diarrhea in December 1977.  
Tests were done to rule out parasitic infection, and it was 
apparently ruled out.  In March 1978, a barium enema study 
was done, but no results are recorded.  There were no further 
service department complaints or diagnoses of diarrhea.  On 
his report of medical history for separation, the veteran 
reported that he had frequent indigestion and stomach, liver, 
or intestinal trouble.  On examination, all systems were 
normal.  The examiner noted that the veteran's report of 
frequent indigestion and stomach problems involved 
intolerance for hot and spicy foods.

In connection with his original claim for service connection 
in 1981, the veteran was accorded a VA examination.  The 
examination was essentially negative, and barium enema and 
upper GI series with small bowel follow through were 
negative.  The examiner assessed chronic diarrhea, no 
evidence of inflammatory bowel disease.  Irritable bowel 
disease versus infection was noted.

When the veteran first sought to reopen his claim in April 
1999, he requested that the RO get his records from Dr. 
Warren Dukes.  The RO wrote and requested those records, and 
Dr. Dukes' office responded that it had no chart for the 
veteran.  The RO wrote to the veteran in October 1999 and 
told him of Dr. Dukes' response, asking him to submit the 
records himself if he was able to.

In January 2000, the veteran submitted his private treatment 
records from Samuel J. Harden, M.D., dated from February 1998 
to December 1999.  These records show that, in November 1998, 
the veteran reported that at one point, he kept diarrhea 
constantly, but it slowed after he stopped eating so many 
fatty and fried foods.  The assessment was gastroesophageal 
reflux disease - acid, and rule out gallbladder.  In June 
1999, he complained of persistent diarrhea and heart burn.  
Chronic diarrhea was among the diagnoses.  In October 1999, 
the veteran complained of persistent, recurring episodic 
diarrhea, with episodes occurring every 2 to 3 weeks and 
lasting 2 days.  Diarrhea secondary to spastic colon was 
diagnosed.  In November 1999, the veteran reported that he 
now felt his chronic diarrhea was related to post-traumatic 
symptoms from his wartime experience.  Chronic diarrhea 
secondary to irritable bowel was diagnosed.

In January 2000, the RO denied reopening, finding the 
evidence essentially duplicated evidence previously submitted 
or was cumulative or redundant.  The veteran did not disagree 
with that decision.

In July 2000, the veteran sought to reopen his claim.  He 
submitted VA treatment records for treatment from March to 
June 2000.  On his initial visit in March 2000, he complained 
of chronic diarrhea since active duty.  None of the treatment 
records submitted were for diarrhea.

In September 2000, the veteran submitted duplicate medical 
records from Dr. Harden.  He also submitted records dated 
from January to June 2000 from Lincoln Primary Care Clinic.  
Irritable bowel syndrome is listed among the impressions.

VA medical records dated from July 2000 to November 2001 
reflect mental health treatment.

Evidence submitted since January 2000 consists of the 
veteran's contentions, which are essentially duplicative of 
the contentions made previously.  Medical records submitted 
since January 2000 that relate to conditions other than one 
manifested by diarrhea are, even if new, not so significant 
they must be considered.  Dr. Harden's records are duplicates 
and therefore not new.  The Lincoln Primary Care Clinic 
records are new, but not material.  While they do list 
irritable bowel syndrome among the impressions, there is 
nothing new or material about assigning a diagnosis to 
account for the veteran's complaints of chronic diarrhea.  
Nothing in the new evidence submitted relates the veteran's 
complaints to a disease or injury in service, and there is no 
medical opinion associating it with a contusion suffered from 
a gun recoil in service.

Accordingly, the preponderance of the evidence is against 
finding new and material evidence to reopen the claim.  In 
the lack of such evidence, the claim must be denied.



ORDER

New and material evidence has not been presented, and the 
claim of entitlement to service connection for a disability 
manifested by chronic diarrhea is not reopened.  The appeal 
is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

